

115 HR 4007 IH: To revise the quorum requirement for the Board of Directors of the Export-Import Bank of the United States.
U.S. House of Representatives
2017-10-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4007IN THE HOUSE OF REPRESENTATIVESOctober 11, 2017Mr. Dent (for himself, Mr. Lucas, Mr. Amodei, Mr. Bost, Mr. Bucshon, Mr. Carter of Georgia, Mr. Collins of New York, Mr. Costello of Pennsylvania, Mr. Cramer, Mr. Harper, Mr. Hunter, Mr. Johnson of Ohio, Mr. Katko, Mr. Kelly of Pennsylvania, Mr. Kinzinger, Mr. Knight, Mr. Long, Mr. Mullin, Mr. Newhouse, Mr. Reed, Mr. Rogers of Alabama, Mr. Curbelo of Florida, Mr. Simpson, Ms. Stefanik, Mr. Stivers, Mr. Thompson of Pennsylvania, Mr. Tiberi, Mr. Lance, Mr. Upton, Mr. Meehan, Mr. Barletta, and Mr. Reichert) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo revise the quorum requirement for the Board of Directors of the Export-Import Bank of the United
			 States.
	
		1.Revision of quorum requirement for the Board of Directors of the Export-Import Bank of the United
			 States
 (a)In generalSection 3(c)(6) of the Export-Import Bank Act of 1945 (12 U.S.C. 635a(c)(6)) is amended by striking at least three members and inserting the lesser of 3 members or the number of members holding office on the Board. (b)Conforming repealPublic Law 106–46 (12 U.S.C. 635a note) is repealed.
			